DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Fig. 7 in the reply filed on 11/19/2021 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:  The limitation of “… and a second reflecting surface in order from the insulating layer,” is not a complete sentence or missing words to describe the order or a conclusion”, examiner has interpreted the limitation as “… and a second reflecting surface in that order from the insulating layer” to show the order of the elements on the insulating layer.  
Claims 9 and 10 are objected to because they depend upon an objected independent claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (U.S. Pub. No. 2011/0007047) in view of Moriya (U.S. Pub. No. 2021/0151484).
As to claim 1, Fujioka teaches a device (liquid crystal panel) comprising: 
a display element (1b, Fig. 2) and an infrared light emitting element (LEDs 5); and 
a reducer (43, light shielding film) configured to reduce a quantity of light that is emitted in a direction of the display element from the infrared light emitting element (Fig. 5, the light is emitted towards the display surface from the backlight 15 having infrared light beam and is reflected back to the display element having a blue pixel) in plan view from a direction perpendicular to the insulating layer (As can be seen in Fig. 5, the plan view from a direction perpendicular to the substrate 41b, the light shielding film 43 reduces the light beam perpendicularly emitting towards the light emitting element, wherein the light beam has an acute angle with respect to the substrate 41b). 
Fujioka does not teach an insulating layer,

Therefore it would have been obvious by one skilled in the art at the time the invention was filed to have added the insulating layer of Moriya to the display device of Fujioka because the wiring layers are insulated from each other by the insulation layer, [0047], lines 5-6.
As to claim 4, Fujioka teaches another display element (display element of blue subpixel and another display element of green sub-pixel, Fig. 4 and Fig. 5) that is disposed adjacent to the display element (the display element blue is adjacent to the another display element of green, for example comparing the location of the pixel electrodes, the pixel electrode of the green sub-pixel is adjacent to the pixel electrode of the blue sub-pixel), wherein when a distance between the display element and the infrared light emitting element is a first distance (distance between pixel electrode 46 of the blue sub-pixel and the infrared light emitting element on the backlight 15, Fig. 5) and a distance between the display element and the other display element is a second distance (distance between the pixel electrodes of blue sub-pixel and green sub-pixel), and wherein the reducer (43) is configured such that the first distance is larger than the second distance (the distance between the pixel electrode of sub-pixel blue and the infrared light on backlight 15 is larger than the second distance, that is a distance between the pixel electrode of the blue sub-pixel and the pixel electrode of the green sub-pixel). 
As to claim 15, Fujioka teaches a light receiving element (photo diode 24) that is disposed on the substrate (photodiode 24 is located on the substrate 41b) and that receives light emitted from the infrared light emitting element ([0101], lines 1-10). 
Fyjioka does not teach an insulating layer
Moriya teaches a substrate (115) on which the insulating layer is disposed (the insulating layer 113 is arranged on the substrate 115). 
Therefore it would have been obvious by one skilled in the art at the time the invention was filed to have added the insulating layer of Moriya to the display device of Fujioka because the wiring layers are insulated from each other by the insulation layer, [0047], lines 5-6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (U.S. Pub. No. 2011/0007047) in view of Moriya (U.S. Pub. No. 2021/0151484), and further in view of Hara (U.S. 2017/0163914).
As to claim 5, Fujioka and Moriya teach the display device of claim 1,
Fujioka and Moriya do not teach the first distance is greater than twice the second distance,
Hara teaches the first distance is greater than or equal to twice the second distance (the distance between the fourth row blue and the second row IR is equal or 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the imager structure of Hara to the device of Fujioka as modified by Moriya because to provide a devie capable of reducing deterioration of the accuracy of signal processing. [0009].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (U.S. Pub. No. 2011/0007047) in view of Moriya (U.S. Pub. No. 2021/0151484), and further in view of Agrawal (U.S. Pub. No. 20160313549).
As to claim 16, Fujioka teaches the device of claim 1 and an infrared light emitting element (LEDs 5),
Fujioka and Moriya do not teach wavelength converting layer,
Agrawal teaches the infrared light emitting element (visible light source that emits radiation) includes a wavelength converting layer that absorbs light and emits infrared light ([0064], lines 2-6). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wavelength converting layer of Agrawal .

Allowable Subject Matter
Claims 8-14, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the prior art references do not teach the specific structure of the device wherein the infrared light emitting elements includes a first reflective surface, light emitting layer and a second reflecting surface on the insulating layer and in the structure a distance between the first reflecting surface and the second reflecting surface is a distance that increases an intensity of light in an infrared range. The prior art references do not teach that the structure mentioned above increases the light in the infrared range for the reducer. 
Claim 11 is objected to because the prior art references do not teach a first light emitting region that emits visible light and a second light emitting region that emits infrared light and the second light emitting region is arranged between the first light emitting region and an end of the insulating layer and the first light emitting region is not arranged between the second light emitting region and the end of the insulating layer. The prior art references do not teach the combination of these two structures. 

	Claim 14 describes yet another structure of the device wherein the prior art references do not teach the display element and infrared light emitting element have first and second electrodes and one common organic compound layer, wherein the common organic compound layer has a light emitting layer that is arranged between the first electrode and the second electrode and the one common organic compound layer is shared by the display element and the infrared light emitting element.
Claim 17 is objected to because the combination of claims 17 and 15 with claim 1 overcomes the prior art references wherein the prior art references do not teach an imaging device that has the light receiving element and a display image of the device is controlled according to an on line of sight information of a user from the imaging device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurokawa (U.S. Pub. No. 2012/0113160) teaches a display with imaging function.
Aleem (U.S. Pub. No. 2019/0317597) teaches an eye tracking device with infrared light.

Inquiry



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691